Supreme Court of Florida
                                    ____________

                                    No. SC18-1171
                                    ____________

                            JULIANNE M. HOLT, etc.,
                                  Petitioner,

                                           vs.

                     MICHAEL EDWARD KEETLEY, et al.,
                              Respondents.

                                  September 5, 2019

PER CURIAM.

      We initially accepted jurisdiction to review Holt v. Keetley, 250 So. 3d 206

(Fla. 2d DCA 2018), based on express and direct conflict with a decision of

another district court of appeal and on the ground that the decision expressly

affects a class of constitutional officers. See art. V, § 3(b)(3), Fla. Const.

      Upon further consideration, we conclude that this matter is moot, and we

exercise our discretion and discharge jurisdiction. Accordingly, this review

proceeding is hereby dismissed.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.
NO MOTION FOR REHEARING WILL BE ALLOWED.

Application for Review of the Decision of the District Court of Appeal –
Constitutional Construction/Direct Conflict of Decisions

Second District - Case No. 2D17-2157

(Hillsborough County)

Julianne M. Holt, Public Defender, and Jennifer Spradley, Assistant Public
Defender, Thirteenth Judicial Circuit, Tampa, Florida,

      for Petitioner

Ashley B. Moody, Attorney General, Caroline Johnson Levine, Assistant Attorney
General, Amit Agarwal, Solicitor General, Edward M. Wenger, Chief Deputy
Solicitor General, and Christopher J. Baum, Deputy Solicitor General, Tallahassee,
Florida,

      for Respondent State of Florida

Lyann Goudie of Goudie & Kohn, P.A., Tampa, Florida,

      for Respondent Michael Edward Keetley




                                        -2-